HOUSTON, Justice.
This case is affirmed on authority of Fain v. Smith, 479 So.2d 1150 (Ala.1985), and Otwell v. Bryant, 497 So.2d 111 (Ala.1986). The record before us on appeal does not allow us to consider the substantive issue of whether the financial cost of a proposed treatment was a material risk associated with the treatment that the physician should have disclosed. Seidler v. Phillips, 496 So.2d 714 (Ala.1986); Ex parte Baker, 459 So.2d 873 (Ala.1984).
AFFIRMED.
TORBERT, C.J., and MADDOX, ALMON and BEATTY, JJ., concur.